          Case 1:20-cv-00962-NONE-SAB Document 11 Filed 01/12/21 Page 1 of 1



 1

 2

 3

 4

 5

 6                               IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 8   UNITED STATES OF AMERICA,
 9                                                        Case No. 1:20-cv-00962-NONE-SAB
                   Plaintiff,
10                                                        ORDER RE STIPULATION TO
                   v.                                     CONTINUE SCHEDULING
11                                                        CONFERENCE
     MANUEL MAGALLON,
12
                                                          (ECF No. 10)
13                 Defendant.

14

15            On January 12, 2021, a stipulation was filed to continue the mandatory scheduling

16   conference. The Court finds that the parties have shown that good cause exists to continue the

17   scheduling conference.

18            Accordingly, IT IS HEREBY ORDERED that:

19            1.        The mandatory scheduling conference set for January 19, 2021, is CONTINUED

20                      to March 11, 2021, at 10:00 a.m. in Courtroom 9; and

21            2.        The parties shall file a joint scheduling report seven (7) days prior to the

22                      scheduling conference.

23
     IT IS SO ORDERED.
24

25
     Dated:        January 12, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27


                                                                                                 1

24
